DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to method claims. Therefore, on its face, claims 1-20 are directed to a statutory category of invention under Step 1 of the 2019 Patent Subject Matter Eligibility Guidance. Claims 1-20 include the steps of observing, evaluating/analyzing, and judging, and these steps under their broadest reason interpretation, cover certain methods of mental processes, an abstract idea. Claims 1-20 are also directed to the abstract idea without significantly more, under Prong One and Prong Two of the Revised Step 2A and Step 2B of the 2019 Patent Subject Matter Eligibility Guidance, which is a judicial exception to 35 USC § 101.

Claim 1, under Step 2A, Prong One, recites, in part, “… receiving a request for a scouting objective … identifying a set of scouting objectives … determining a first weight using a set of scouting objective parameters … determining a second weight using a set of scouting quest parameters … determining a combined weight … determining an overall weight … selecting one or more scouting objectives … providing the one of or more selected scouting objectives to the vehicle”, are steps describing concepts that can be performed in the human mind and thus grouped as a certain mental process, an abstract idea.  Specifically, claim 1 articulates the steps of observing (receiving), evaluating/analyzing (identifying, determining), judging (selecting), and making available (providing) one or more selected scouting objectives to the vehicle are mental processes. Claim 1 is reciting a judicial exception of an abstract idea.

Claim 1, under Step 2A, Prong Two, the methods of mental processes judicial exception are not integrated into a practical application. For example, claim 1 recite the additional element of by the one or more processors, collectively, a computing device.  This limitation amounts to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g. computers) does not impose any meaningful limits on practicing the abstract idea. Therefore, because the additional element of by the one or more processors is not integrated into the claim as a whole, claim 1 is directed to an abstract idea.

Claim 1, under Step 2B, does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above in Step 2A, Prong Two with respect to integration of the abstract idea into a practical application, the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Similarly, dependent claims 2-20 has been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-20 when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as claim 1. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell (US-20190235501-A1) in view of Goldman (US-20200027354-A1).

Regarding claim 1, Cantrell teaches a method of distributing vehicles to perform scouting (see Cantrell, Abstract, figure 1, paragraphs 22-23, regarding scout autonomous vehicles 140, dispatched (distributed to) to reconnoiter (scout) landing zones to identify delivery locations), the method comprising: receiving, by one or more processors, a request for a scouting objective for a vehicle (see Cantrell, figure 1, paragraphs 22-23, regarding central server 112, whereby “these servers may be include one or more processors and memory which may be utilized to operate a drone management system”, for example to service a request to locate a landing zone (scouting objective) by dispatching (distribute) an autonomous vehicle 140); in response to the request, identifying, by the one or more processors, a set of scouting objectives that the vehicle is eligible to visit (see Cantrell, figure 2, step 204 Filtering the Residences of Plurality of the Delivery Locations to Identify a First Set of Delivery Locations, an example of a set of scouting objectives (delivery locations) that the vehicle is eligible to visit), wherein each scouting objective of the set is associated with one or more scouting quests, and where each scouting quest is associated with a plurality of scouting objectives (see Cantrell, figure 2, regarding step 216, Suggest Landing Zones (set of scouting objectives) at Residences of the Third Set of the Delivery Locations (one or more scouting quests).
Cantrell does not teach determining weights for using a set of scouting objective parameters and utilizing these weights to select one or more scouting objectives.
However, Goldman remedies this shortfall by teaching “a weighting scheme to determine which task (for example, scouting objective) to select for an autonomous vehicle. For example, each task can be associated with a priority weight/value that is indicative of the importance, urgency, etc. of that task. The priority weight can be based at least in part on a specific geographic area. For example, for a newer market/geographic area, there may be a higher weight/value placed on data acquisition tasks (e.g., mapping tasks, scouting tasks, etc.)” (see Goldman, Abstract, paragraph 36).
It would have been obvious to one of ordinary skill at the time of Applicant’s filing date to modify Cantrell’s method of distributing vehicles to perform scouting to further comprise the weighting scheme of Goldman because this would increase the operational efficiency of the scouting system by optimizing the allocation of resources to execute the scouting objectives by factoring in cost functions associated with the selection or assignment of scouting objectives/tasks to a particular vehicle, and therefore, modified Cantrell enables for each given scouting objective in the set of scouting objectives: for each given scouting quest associated with the given scouting objective, determining a first weight using a set of scouting objective parameters, for each given scouting quest associated with the given scouting objective, determining a second weight using a set of scouting quest parameters, determining a combined weight for each given scouting quest associated with the given scouting objective using the first weight for the given scouting quest and the second weight for the given scouting quest, and determining an overall weight using any determined combined weights, selecting, by the one or more processors, one or more scouting objectives of the set of scouting objectives using the determined overall weights (see Goldman, paragraphs 20 and 29, regarding “to identify the best (scouting) task for the autonomous vehicle, the computing system can obtain vehicle parameter(s) associated with the autonomous vehicle (e.g., current location, charge level, fuel level, restrictions/capabilities, etc.) and/or environmental parameter(s) (e.g., weather, traffic, demand for vehicle services, supply of vehicles to provide vehicle services, proximity of other vehicles, etc.)”, whereby for example, a scouting objective parameter can be a current location (distance) for a first weight, and a scouting quest parameter can be an onboard fuel level, a second weight, for a combined weight correlating operating range values and collectively determining an overall weight to select/assign scouting objectives to vehicles); and providing, by the one or more processors, the one or more selected scouting objectives to the vehicle (see Goldman, paragraph 36, regarding “the operations computing system (one or more processors) can utilize a weighting scheme to determine which task (scouting objective) to select for (assign to) an autonomous vehicle”).

Regarding claim 2, modified Cantrell teaches the method of claim 1, including wherein identifying the set of scouting objectives includes identifying scouting objectives within a service area of the vehicle (see Cantrell, figure 2, step 204 Filtering the Residences of Plurality of the Delivery Locations to Identify a First Set of Delivery Locations, and see Goldman, paragraph 33, regarding “vehicle parameter(s) can include data indicative of at least one of a current location of the autonomous vehicle, an electric charge level of the autonomous vehicle, a fuel level of the autonomous vehicle, an available data storage level of the autonomous vehicle, a maintenance schedule of the autonomous vehicle, a particular version of software implemented on the autonomous vehicle, a restriction associated with the autonomous vehicle (e.g., geographic restriction, vehicle capability set, etc.)”, whereby, for example, parameters (weights) that contribute to a determination of a vehicle’s operating range with a geographic footprint, effectively a service area of the vehicle).

Regarding claim 3, modified Cantrell teaches the method of claim 1, including wherein identifying the set of scouting objectives includes determining that the vehicle meets any requirements of the set of scouting objectives (see Cantrell, paragraph 26, regarding “the scout autonomous vehicle 140 may have a sensor suite capable of picking up obstacles, mapping out trajectories, and identifying the best landing zones or places to deliver a package”, a requirement of the set of scouting objectives to identify landing zones).

Regarding claim 4, modified Cantrell teaches the method of claim 3, including wherein the requirements include hardware requirements (see Cantrell, paragraph 26, regarding “the scout autonomous vehicle 140 may have a sensor suite capable of picking up obstacles, mapping out trajectories, and identifying the best landing zones or places to deliver a package”, hardware requirements of the set of scouting objectives to identify landing zones).

Regarding claim 5, modified Cantrell teaches the method of claim 3, including wherein the requirements include software requirements (see Goldman, paragraph 33, regarding “The type of task selected for an autonomous vehicle can be based on a variety of information”, such as “a particular version of software implemented on the autonomous vehicle”, an example of a software requirement).

Regarding claim 6, modified Cantrell teaches the method of claim 1, including wherein identifying the set of scouting objectives includes identifying scouting objectives based on proximity to the vehicle (see Goldman, paragraph 33, regarding “vehicle parameter(s) can include data indicative of a physical proximity of the autonomous vehicle to other vehicles that are online with the service entity, a physical proximity of the autonomous vehicle to a certain geographic area”, for example, a geographic area of  a scouting objective).

Regarding claim 7, modified Cantrell teaches the method of claim 1, including wherein identifying the set of scouting objectives includes identifying scouting objectives based on a time of a last visit (see Cantrell, figures 1 and 2, paragraphs 7, 28, and 33, regarding central database 111 with “account profile(s) may be configured to store data related to customer information including customer's username, email address, password, phone number, customer's rating, delivery (residential) address (e.g., delivery location), landing zone, payment transaction accounts, purchasing preference, search history, order history, information, other relevant demographic or analytical data, third parties including family members, friends, or neighbors, etc.”, and step 206, “assign a confidence level to each of the first set of delivery locations (potential scouting objectives) for being able to successfully deliver a package to the delivery locations. The confidence level may be assigned based on purchase history, delivery location status and existing or pending drone delivery routes”, whereby a customer’s (purchase) order history and stored (landing zone) can be used to derive a time of last visit).

Regarding claim 8, modified Cantrell teaches the method of claim 1, including wherein identifying the set of scouting objectives is based on a fixed number of scouting objectives which meets a latency requirement for providing scouting objectives (see Cantrell, paragraph 33, regarding step 206, “assign a confidence level to each of the first set of delivery locations (potential scouting objectives) for being able to successfully deliver a package to the delivery locations. The confidence level may be assigned based on purchase history, delivery location status and existing or pending drone delivery routes”, whereby, for example, identified scouting objectives are new purchases where the dispatching of the vehicle to a scouting objective requires an elapsed time to process and ready the order package, an example of meeting a latency requirement for providing scouting objectives to the delivery vehicles).

Regarding claim 9, modified Cantrell teaches the method of claim 1, including wherein the set of scouting objective parameters includes a driving distance to a location of a scouting objective (see Goldman, paragraphs 20 and 29, regarding “to identify the best (scouting) task for the autonomous vehicle, the computing system can obtain vehicle parameter(s) associated with the autonomous vehicle (e.g., current location, charge level, fuel level, restrictions/capabilities, etc.) and/or environmental parameter(s) (e.g., weather, traffic, demand for vehicle services, supply of vehicles to provide vehicle services, proximity of other vehicles, etc.)”, whereby for example, a scouting objective parameter can be a current location that determines a distance to a location of a scouting objective).

Regarding claim 10, modified Cantrell teaches the method of claim 1, including wherein the set of scouting objective parameters includes a time since a last visit to a scouting objective (see Cantrell, paragraph 33, regarding step 206, “assign a confidence level to each of the first set of delivery locations (potential scouting objectives) for being able to successfully deliver a package to the delivery locations. The confidence level may be assigned based on purchase history, delivery location status and existing or pending drone delivery routes”, whereby a customer’s (purchase) order history and stored (landing zone) can be used to derive a time since a last visit).

Regarding claim 11, modified Cantrell teaches the method of claim 1, including wherein the set of scouting objective parameters includes a whether a scouting objective has been visited (see Cantrell, paragraph 33, regarding step 206, “assign a confidence level to each of the first set of delivery locations (potential scouting objectives) for being able to successfully deliver a package to the delivery locations. The confidence level may be assigned based on purchase history, delivery location status and existing or pending drone delivery routes”, whereby a customer’s (purchase) order history and stored (landing zone) can be used to derive whether a scouting objective has been visited).

Regarding claim 12, modified Cantrell teaches the method of claim 1, including wherein determining the first weight for the given scouting objective further includes combining the set of scouting objective parameters using weighted values (see Goldman, paragraphs 20 and 29, regarding “to identify the best (scouting) task for the autonomous vehicle, the computing system can obtain vehicle parameter(s) associated with the autonomous vehicle (e.g., current location, charge level, fuel level, restrictions/capabilities, etc.) and/or environmental parameter(s) (e.g., weather, traffic, demand for vehicle services, supply of vehicles to provide vehicle services, proximity of other vehicles, etc.)”, whereby for example, a scouting objective parameter can be a current location (distance) for a first weight, and the set of scouting objective parameters may include a takeoff weight (including package weight) which can be combined using weighted values of the scouting objective parameters resulting in an operating range to determine if a vehicle can perform a provided scouting objective).

Regarding claim 13, modified Cantrell teaches the method of claim 12, including wherein determining the first weight for the given scouting quest further includes determining the weighted values based on a tactic for completing each scouting quest with which the given scouting objective is associated (see Goldman, paragraphs 20 and 29, regarding “to identify the best (scouting) task for the autonomous vehicle, the computing system can obtain vehicle parameter(s) associated with the autonomous vehicle (e.g., current location, charge level, fuel level, restrictions/capabilities, etc.) and/or environmental parameter(s) (e.g., weather, traffic, demand for vehicle services, supply of vehicles to provide vehicle services, proximity of other vehicles, etc.)”, whereby for example, a scouting quest parameter can be a fuel level of a vehicle that determines the operating range for the vehicle to perform a provided scouting objective, and supporting a fuel economy tactic to complete each scouting quest.). 

Regarding claim 14, modified Cantrell teaches the method of claim 13, including wherein the tactic includes prioritizing scouting objectives that are closer to the vehicle over scouting objectives that are farther from the vehicle (see Goldman, paragraphs 20 and 29, regarding “to identify the best (scouting) task for the autonomous vehicle, the computing system can obtain vehicle parameter(s) associated with the autonomous vehicle (e.g., current location, charge level, fuel level, restrictions/capabilities, etc.) and/or environmental parameter(s) (e.g., weather, traffic, demand for vehicle services, supply of vehicles to provide vehicle services, proximity of other vehicles, etc.)”, whereby for example, a scouting quest parameter can be a fuel level of a vehicle that determines the operating range for the vehicle to perform a provided scouting objective, and supporting a fuel economy tactic to complete each scouting quest, which favors prioritizing scouting objectives (landing zone locations) that are closer to the vehicle over scouting objectives that are farther from the vehicle).

Regarding claim 15, modified Cantrell teaches the method of claim 13, including wherein the tactic includes prioritizing scouting objectives that were visited earlier in time (see Cantrell, paragraph 33, regarding step 206, “assign a confidence level to each of the first set of delivery locations (potential scouting objectives) for being able to successfully deliver a package to the delivery locations. The confidence level may be assigned based on purchase history, delivery location status and existing or pending drone delivery routes”, whereby, for example, a high confidence level from a location that was visited earlier in time, may not necessitate further scouting of alternate landing zones which saves on fuel costs, and thus, favors prioritizing scouting objectives previously visit over those that have not been previously visited).

Regarding claim 16, modified Cantrell teaches the method of claim 13, including wherein the tactic includes mimicking trip-like driving behavior (see Cantrell, paragraph 33, regarding step 206, “assign a confidence level to each of the first set of delivery locations (potential scouting objectives) for being able to successfully deliver a package to the delivery locations. The confidence level may be assigned based on purchase history, delivery location status and existing or pending drone delivery routes”, whereby, for example, a high confidence level from a location that was visited earlier in time, may not necessitate further scouting of alternate landing zones which saves on fuel costs, and thus, favors mimicking existing delivery routes).

Regarding claim 17, modified Cantrell teaches the method of claim 1, including wherein the set of scouting quest parameters includes a number of available vehicles to visit scouting objectives (see Goldman, paragraph 34, regarding environmental parameters (scouting quest parameters), such as “number of (available) vehicles that are online with the service entity, one or more geographic area(s) in which the service entity offers vehicle services (e.g., geographic areas experiencing or projected to experience higher demand than available vehicle supply), etc .”).

Regarding claim 18, modified Cantrell teaches the method of claim 1, including wherein the set of scouting quest parameters includes a time since a scouting quest has last been completed (see Cantrell, figures 1 and 2, paragraphs 7, 28, and 33, regarding central database 111 with “account profile(s) may be configured to store data related to customer information including customer's username, email address, password, phone number, customer's rating, delivery (residential) address (e.g., delivery location), landing zone, payment transaction accounts, purchasing preference, search history, order history, information, other relevant demographic or analytical data, third parties including family members, friends, or neighbors, etc.”, and step 206, “assign a confidence level to each of the first set of delivery locations (potential scouting objectives) for being able to successfully deliver a package to the delivery locations. The confidence level may be assigned based on purchase history, delivery location status and existing or pending drone delivery routes”, whereby a customer’s (purchase) order history and stored (landing zone) can be used to derive a time of last scouting quest completed).

Regarding claim 19, modified Cantrell teaches the method of claim 1, including wherein determining the combined weight for each given scouting quest associated with the given scouting objective using the first weight for the given scouting quest and the second weight for the given scouting quest includes using adjustable weights for each combined first weight and second weight (see Goldman, paragraph 36, regarding “the weighting scheme can be a dynamic (adjustable) weighting scheme that changes based on current and/or future vehicle parameter(s) and/or environmental parameter(s)”).

Regarding claim 20, modified Cantrell teaches the method of claim 1, including wherein determining the overall weight for the given scouting objective includes taking an average of the any determined combined weights (see Goldman, paragraphs 20 and 29, regarding “to identify the best (scouting) task for the autonomous vehicle, the computing system can obtain vehicle parameter(s) associated with the autonomous vehicle (e.g., current location, charge level, fuel level, restrictions/capabilities, etc.) and/or environmental parameter(s) (e.g., weather, traffic, demand for vehicle services, supply of vehicles to provide vehicle services, proximity of other vehicles, etc.)”, whereby for example, the overall weight of traffic at different times of a given day is based on average combine weights of a given time of a day over a period spanning a number of days).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661        

August 26, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661